Citation Nr: 1508218	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1964 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is due to his active duty service.

2.  The Veteran's currently diagnosed tinnitus is due to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records reflect audiometric testing was conducted at the Veteran's entrance into active duty service in July 1968.  This testing reflected he had some degree of loss of hearing acuity in both ears, but did not have hearing loss for VA purposes under 38 C.F.R. § 3.385.  Therefore, the Board finds no pre-existing hearing loss disability was found at entrance.

The Veteran's MOS during service was a torpedo man, which generally has a low probability of exposure to loud noise.  However, in this case the Veteran testified his duty station was near the flight deck of the USS Kearsage, an aircraft carrier.  Therefore, the Board finds the Veteran was exposed to very loud noise during active duty service.  No audiometric testing was conducted during the Veteran's July 1968 separation examination, but whisper voice testing was normal.

Post-service records reflect the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  Therefore, a current disability is established.
In his November 2011 report, the VA examiner opined the Veteran's pre-existing hearing loss was not aggravated by active duty service.  However, as discussed above, the Board finds the Veteran did not have a pre-existing hearing loss disability for VA purposes at his entrance to active duty.  Therefore, the Board finds the VA examiner's report is less probative.

The evidence also includes opinions from two private physicians who related the Veteran's current tinnitus and hearing loss to his active duty service.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds all elements of service connection have been met and his appeals are granted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


